SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934* COUGAR BIOTECHNOLOGY, INC. (Name of Issuer) Common Stock, Par Value $0.0001 Per Share (Title of Class of Securities) 222083107 (CUSIP Number) Clifford Birge, Esq. Johnson & Johnson One Johnson & Johnson Plaza New Brunswick, New Jersey 08933 Telephone: (732) 524-6400 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: Robert I. Townsend, III, Esq. Damien R. Zoubek, Esq. Cravath, Swaine & Moore Worldwide Plaza 825 Eighth Avenue New York, NY 10019 (212) 474-1000 May 21, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) 2 CUSIP No.222083107 (1) NAMES OF REPORTING PERSONS Johnson & Johnson I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) I.R.S. I.D. # 22-1024240 (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) () (b) () (3) SEC USE ONLY (4) SOURCE OF FUNDS WC (5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) () (6) CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7) SOLE VOTING POWER None (8) SHARED VOTING POWER 3,832,098 (9) SOLE DISPOSITIVE POWER None (10) SHARED DISPOSITIVE POWER None (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,832,098 (12) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES () (See Instructions) (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.4% (14) TYPE OF REPORTING PERSON CO Neither the filing of this Schedule 13D nor any of its contents shall be deemed to constitute an admission by Johnson & Johnson that it is the beneficial owner of any of the common stock of Cougar Biotechnology, Inc. referred to herein for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or for any other purpose, and such beneficial ownership is expressly disclaimed. 3 ITEM 1. SECURITY AND ISSUER This statement on Schedule 13D relates to the common stock, par value $0.0001 per share (the “Issuer Common Stock”), of Cougar Biotechnology, Inc., a Delaware corporation (the “Issuer”).The principal executive offices of the Issuer are located at 10990 Wilshire Blvd., Suite 1200, Los Angeles, CA, ITEM 2. IDENTITY AND BACKGROUND (a) The name of the person filing this statement is Johnson & Johnson, a New Jersey corporation (“Johnson & Johnson”). (b) The address of the principal office and principal business of Johnson & Johnson is One Johnson & Johnson Plaza, New Brunswick, NJ 08933. (c) Johnson & Johnson is a holding company of over 250 operating subsidiaries engaged in the manufacture and sale of a broad range of products in the healthcare field in many countries of the world.Set forth in Schedule A hereto, which is incorporated herein by reference, is the name, business address, present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and citizenship, of each of Johnson & Johnson’s directors and executive officers, as of the date hereof.Other than such directors and executive officers, there are no persons controlling Johnson & Johnson. (d) During the past five years, neither Johnson & Johnson nor, to Johnson & Johnson’s knowledge, any person named in Schedule A hereto, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, neither Johnson & Johnson nor, to Johnson & Johnson’s knowledge, any person named in Schedule A hereto, was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Not applicable. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Pursuant to the Tender and Support Agreements, dated as of May 21, 2009 (the “Tender and Support Agreements”), among Johnson & Johnson and each of Horizon Biomedical Ventures LLC, Arie S. Belldegrun and Alan H. Auerbach (collectively, the “Stockholders”), Johnson & Johnson may be deemed to be the beneficial owner of 3,832,098 shares of Issuer Common Stock (collectively, the “Subject Shares”).Johnson & Johnson and the Stockholders entered into the Tender and Support Agreements to induce Johnson & Johnson to enter into the
